Citation Nr: 0931638	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  09-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right hand 
condition. 

4.  Entitlement to service connection for a right ankle 
condition. 

5.  Entitlement to service connection for a left ankle 
condition.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2007 rating decision in which the RO denied 
the Veteran's claims for service connection for bilateral 
hearing loss, a low back condition, rheumatic heart disease, 
rheumatic fever, a liver condition, polycystic kidneys, hip 
swelling, pain, and instability, hypertension, tinnitus, 
nosebleeds, a right arm condition, a right hand condition, a 
right ankle condition, a left ankle condition, a right knee 
condition, and a left knee condition. 

 In October 2007, the Veteran filed a notice of disagreement 
(NOD).  In a December 2008 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus, 
representing a full grant of the benefit sought with respect 
to  these claims.   A statement of the case (SOC) addressing 
the remaining claims was issued in December 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2008.  In his 
December 2008 substantive appeal, the Veteran indicated that 
he was only appealing the claims for service connection for 
rheumatic heart disease, hypertension, a right hand 
condition, a right ankle condition, and a left ankle 
condition.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1969 to March 1971.  

2.  On August 6, 2009, the RO informed the Board that the 
Veteran died on June [redacted], 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


